United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1602
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                      Yovanny Aroldo Mendivil-Balderrama

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                              Submitted: June 21, 2019
                                Filed: July 3, 2019
                                  [Unpublished]
                                  ____________

Before KELLY, BOWMAN, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       Yovanny Mendivil-Balderrama directly appeals after he pleaded guilty in the
district court1 to drug and firearm offenses, pursuant to a plea agreement containing

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
an appeal waiver. His counsel has moved for leave to withdraw, and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), suggesting that the district court
imposed a substantively unreasonable sentence.

       We conclude that the appeal waiver is valid, applicable, and enforceable. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review of validity
and applicability of appeal waivers); United States v. Andis, 333 F.3d 886, 889-92
(8th Cir. 2003) (en banc) (appeal waiver should be enforced if appeal falls within
scope of waiver, defendant knowingly and voluntarily entered into plea agreement
and waiver, and enforcing waiver would not result in miscarriage of justice).
Furthermore, we have independently reviewed the record pursuant to Penson v. Ohio,
488 U.S. 75 (1988), and have found no non-frivolous issues for appeal outside the
scope of the appeal waiver. Accordingly, we grant counsel’s motion, and we dismiss
this appeal.
                        ______________________________




                                         -2-